
	
		II
		111th CONGRESS
		2d Session
		S. 19
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Graham (for himself
			 and Mr. Chambliss) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Independence and Security Act of 2007
		  to promote energy security through the production of petroleum from oil sands,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Oil Sands Energy Security Act of
			 2010.
		2.Procurement and
			 acquisition of alternative fuels
			(a)In
			 generalSection 526 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17142) is
			 repealed.
			(b)Conforming
			 amendmentSection 1112 of the National Aeronautics and Space
			 Administration Authorization Act of 2008 (42 U.S.C. 17827) is repealed.
			
